Registration Nos. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post Effective Amendment No.65 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.59 x (Check appropriate box or boxes) American Independence Funds Trust (Exact Name of Registrant as Specified in Charter) , MEZZANINE NEW YORK, NY 10017 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , MEZZANINE NEW YORK, NY 10017 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 It is proposed that the filing will become effective (check appropriate box) þ immediately upon filing pursuant to paragraph (b) of Rule 485. ¨ on pursuant to paragraph (b) of Rule 485. ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485. ¨ on (date) pursuant to paragraph (a)(1) of Rule 485. ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485. ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. American Independence Funds Trust March 1, 2011 Prospectus Institutional Class Class A Class C (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) American Independence Stock Fund ISISX IFCSX ISFSX American Independence International Equity Fund IMSSX IIESX NA NA American Independence Short-Term Bond Fund ISBSX ISTSX NA NA American Independence Core Plus Fund IIISX IBFSX NA NA American Independence Kansas Tax-Exempt Bond Fund SEKSX IKSTX IKTEX American Independence U.S. Inflation-Indexed Fund FFIHX FNIHX FCIHX 30242R824 30242R642 American Independence Fusion Fund AFFSX AFFAX NA NA American Independence Large Cap Growth Fund AIFLX AMLAX NA NA American Independence Small Cap Growth Fund AIFSX ASCAX NA NA NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7) Financial Intermediary Compensation. FUND SUMMARY  STOCK FUND 2 FUND SUMMARY  INTERNATIONAL EQUITY FUND 7 FUND SUMMARY  SHORT-TERM BOND FUND 13 FUND SUMMARY  CORE PLUS FUND 19 FUND SUMMARY  KANSAS TAX-EXEMPT BOND FUND 25 FUND SUMMARY  U.S. INFLATION-INDEXED FUND 30 FUND SUMMARY  FUSION FUND 35 FUND SUMMARY  LARGE CAP GROWTH FUND 41 FUND SUMMARY  SMALL CAP GROWTH FUND 45 MORE ABOUT THE FUNDS . 49 Additional Information About the Funds Investment Strategies . 49 Related Risks . 51 Fund Management 56 INVESTING WITH THE FUNDS . 61 Choosing a Class of Shares . 61 Opening an Account 65 Exchanging Shares . 66 Redeeming From Your Account 66 Other Shareholder Servicing Information . 67 Calculating Share Price . 70 Distribution and Service (12b-1) Fee Plan . 71 Dividends, Distributions and Taxes . 72 FINANCIAL HIGHLIGHTS . 73 NOTICE OF PRIVACY POLICY & PRACTICES . 82 ADDITIONAL INFORMATION Back Cover Stock Fund FUND SUMMARY  STOCK FUND Investment Objectives/Goals. The Funds investment objective is to provide investors with long-term capital appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Funds starting on page 62 of the Funds Prospectus. Institutional Class Shares Class A Shares Class C Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None 1.00% Redemption Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% 1.00% 1.00% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses 0.46% 0.46% 0.46% Acquired Fund Fees and Expenses 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.47% 1.72% 2.47% Fee Waivers and Expense Reimbursements -0.30% -0.30% -0.30% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 1.17% 1.42% 2.17% Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. The Board approved a Rule 12b-1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is not assessing the distribution fee, but is assessing the 0.25% shareholder servicing fee. AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2012 in order to keep the Total Annual Fund Operating Expenses to 1.16%, 1.41% and 2.16% of the Funds average net assets for Institutional Class Shares, Class A Shares and Class C Shares, respectively. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. 2 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Shares $ 119 $ 435 $ 774 $ 1,732 Class A Shares $ 711 $ 1,058 $ 1,428 $ 2,465 Class C Shares $ 323 $ 741 $ 1,289 $ 2,784 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year, the Stock Funds portfolio turnover rate was 181% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. The Funds Adviser uses a value oriented approach to selecting stocks by identifying stocks that it considers undervalued (i.e., priced less than its real worth). Under normal market conditions, the Fund intends to invest in the following manner: Ø At least 80% of its net assets, plus borrowings for investment purposes, in common and/or preferred stocks; Ø At least 65% of its total assets in such stocks issued by U.S. companies with large market capitalizations (over $5 billion) at the time of purchase and up to 35% of its total assets in companies with small- to mid-sized market capitalizations; Ø May engage in hedging through the use of put and call options and written covered put and call options on securities in which the Fund may invest directly and that are traded on registered domestic securities exchanges or that result from separate, privately negotiated transactions (i.e., over-the-counter (OTC) options); and Ø May also invest in securities that are convertible into common stock and preferred stock. Main types of securities the Fund may hold: Ø Common stocks of companies traded on major stock exchanges Ø Preferred stocks Ø Convertible bonds rated investment grade or higher with a maturity between 1-30 years. Ø Short term money market securities Ø Derivative Instruments (consisting of exchange-traded options) Ø Exchange-traded funds (ETFs); to the extent the Fund invests in ETFs the Fund will pay the proportionate share of the underlying expenses of the ETF. 3 Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Equity Market Risk. The price of equity securities may rise or fall because of changes in the broad market or changes in a companys financial condition, sometimes rapidly or unpredictably. When the value of the Funds securities goes down, your investment in the Fund decreases in value. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates.If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Style Risk . Growth stocks and value stocks tend to perform differently in different markets. Because the Fund invests primarily in value stocks, its performance may lag when growth stocks outperform value stocks. Mid- and Small-Cap Risk. Because mid-sized and small companies tend to have limited business lines, financial resources, and competitive advantages compared to larger companies, their stock prices tend to fluctuate more than those of larger companies, and may move in a different direction than the broader market. Shares of small companies in particular may be thinly traded, making them potentially less easy to buy or sell at a desired time or price. Rising interest rates and changes in key personnel may hurt small businesses more than large ones. Derivatives Risk .Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Funds original investment. Many derivatives create leverage thereby causing the Fund to be more volatile than it would be if it had not used derivatives. ETF and Investment Company Risk . The Fund may invest in ETFs, closed-end funds and other investment companies (Underlying Funds).As a result, your cost of investing in the Fund may be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in equities.You will indirectly bear fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. High Portfolio Turnover Rate Risk . High portfolio turnover rates could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%) and could increase brokerage commission costs. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. Past Performance. The bar chart and the table listed below give some indication of the risks of an investment in the Fund (and its predecessor) by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for the 1, 5 and 10 years compare with those of the Funds benchmark, the Russell 1000 Value Index. From January 21, 1997 through March 1, 2007 the Fund was managed by Barrow, Hanley, Mewhinney & Strauss, Inc. 4 Of course, past performance (before and after taxes) does not indicate how the Fund will perform in the future. The returns in the bar chart below are for the Institutional Class and do not include s ales loads or account fees; if such amounts were reflected, returns would be less than those shown. Returns for Class A and Class C shares will differ because of differences in the expenses of each class. Updated performance figures are available on the Funds website at www.aifunds.com or by calling the Fund at 1-888-266-8787. Best quarter: 20.41% Q2 2003 Worst quarter: (22.26)% Q4 2008 AVERAGE ANNUAL TOTAL RETURNS For the Period Ended December 31, 2010 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes 15.55% 7.16% 6.66% Return After Taxes on Distributions 13.77% 5.82% 5.79% Return After Taxes on Distributions and sale of shares 10.80% 5.91% 5.60% Class A Shares (Return Before Taxes) 8.65% 5.43% 5.56% Class C Shares (Return Before Taxes) 13.39% 6.73% 6.13% Russell 1000 Value Index (reflects no deduction for fees, expenses or taxes) 15.51% 1.28% 3.26% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Returns for Class A Shares and Class C Shares reflect the deduction of sales loads. After-tax returns for Class A and Class C Shares, which are not shown, will vary from those shown for Institutional Class Shares. 5 Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC. Mr.
